Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered July 27, 1992, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
At the plea proceeding the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see, People v Seaberg, 74 NY2d 1, 11). While, under the circumstances of this case, the waiver of appellate review does not extend to the imposition of the enhanced sentence (see, People v Wimple, 198 AD2d 464, 465; People v Arbil C., 190 AD2d 856, 857), the defendant raises no issue on appeal with respect to the sentence imposed. Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.